In a negligence action to recover damages for personal injuries, defendant appeals *576from an order of the Supreme Court, Kings County (Scholnick, J.), dated July 18,1980, which granted plaintiff’s motion to direct defendant to accept service of plaintiff’s complaint, and denied defendant’s cross motion to dismiss the action for failure to timely serve the complaint. Order reversed, on the law, with $50 costs and disbursements, plaintiff’s motion to compel acceptance of the complaint is denied, and defendant’s cross motion to dismiss the action is granted. In light of plaintiff’s delay of 19 months in complying with defendant’s demand for service of a complaint, coupled with an additional delay of eight months before applying to be relieved of her default after receipt of notice of rejection of the complaint for untimely service, and the inadequacy of the excuse of law office failure offered, it was an abuse of discretion to grant plaintiff’s motion directing defendant to accept service, and to deny defendant’s cross motion to dismiss the action pursuant to CPLR 3012 (subd [b]). (See Barasch v Micucci, 49 NY2d 594; Verre v Rosas, 47 NY2d 795; Williams v Howard, 75 AD2d 894.) Hopkins, J.P., Rabin, Cohalan and O’Connor, JJ., concur.